DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Noranbrock on June 28, 2022 via email. 
The application has been changed as follows:

Claim 14, line 3: “comprising:” has been changed to -stored on a non-transitory computer readable media, the instructions comprising:-.  
Claim 14, line 6: “vehicle module;” has been changed to 
-vehicle module;
one or more vehicle status sensors communicably connected with the processor;-
Claim 14, line 7: “to” has been changed to -to, via the instructions,-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a self-learning vehicle control system, the control system comprising: a processor executing a first neural network and a second neural network and the first neural network is a vehicle model neural network, wherein the vehicle model neural network is a recurrent neural network, and the second neural network is a speed control neural network, wherein the speed control neural network is configured to generate one or more vehicle control commands in response to receipt of one or more vehicle status attributes, a requested speed profile, or a guideway attribute, and the vehicle model neural network is configured to receive the one or more vehicle control commands and generate updated vehicle status attributes, and the speed control neural network is configured to receive the generated updated vehicle status attributes, as recited in Claim 1. 
Claim 14 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833